 Case 3:21-cr-02038-JLS Document 16 Filed 08/17/21 PageID.29 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                CASE NO.: 21CR2038-JLS
12                     Plaintiff,
13         v.                                 ORDER GRANTING JOINT MOTION
                                              TO CONTINUE MOTION
14   DAVID CASTILLO-JIMENEZ,                  HEARING/TRIAL SETTING
15                     Defendant.
16
17
18         Upon joint motion of the parties, IT IS HEREBY ORDERED that
19   Mr. Castillo-Jimenez’s Motion Hearing/Trial Setting, currently scheduled for
20   August 27, 2021, be continued to September 24, 2021, at 1:30 p.m. Time is
21   excluded to 18 U.S.C. § 3161(h)(1)(D).
22         SO ORDERED.
23   Dated: August 17, 2021
24
25
26
27
28
